—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 11, 1999, which, upon reconsideration, adhered to its prior decision ruling that claimant was ineligible to receive unemployment insurance benefits because he failed to comply with registration requirements.
Claimant worked for an optical corporation from June 1, 1993 until April 11, 1997, and for a pharmaceutical company from July 21, 1997 through December 10, 1997. When claimant thereafter filed his application for unemployment insurance benefits, he also completed a failure to report form for the periods April 1997 through July 1997 and December 1997 through January 1998. On both occasions claimant contended that he had failed to apply because he was either hopeful for work and under the assumption that he did qualify for benefits. The Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive unemployment insurance benefits because of his failure to register as required by the Labor Law. We affirm.
“Certifying for benefits in accordance with the Labor Law and the applicable regulations is a necessary prerequisite to eligibility for benefits” (Matter of Prieto [Commissioner of Labor], 255 AD2d 859, 860). Although this failure can be excused where good cause is demonstrated, this is a factual question for the Board to determine (see, Matter of Stabile [Commissioner of Labor], 250 AD2d 906). Here we find substantial evidence to support the Board’s decision that claimant has failed to demonstrate “good cause” for his failure to register for benefits (see, Matter of Baker [Commissioner of Labor], 260 AD2d 887, lv dismissed 94 NY2d 818).
Cardona, P. J., Mercure, Spain, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.